COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 JAMES REVELES,                                   §
                                                                   No. 08-16-00073-CV
                               Appellant,         §
                                                                      Appeal from the
 v.                                               §
                                                                County Court at Law No. 6
 OEP HOLDINGS, LLC and MVT                        §
 SERVICES, LLC,                                                  of El Paso County, Texas
                                                  §
                               Appellees.                          (TC# 2014DCV3664)
                                                  §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

summary judgment. We therefore reverse the summary judgment of the court below and remand

the cause to the trial court for further proceedings. We further order that Appellant recover from

Appellees all costs of this appeal, for which let execution issue. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 14TH DAY OF DECEMBER, 2018.


                                             GINA M. PALAFOX, Justice

Before McClure, C.J., Palafox, J., and Chew, C.J. (Senior Judge)
Chew, C.J. (Senior Judge), sitting by assignment